Title: From John Adams to Edmund Jenings, 22 March 1781
From: Adams, John
To: Jenings, Edmund



Dear Sir
Leyden 22d. March 1781

With great pleasure have I recieved yours of the 19th, with its Inclosures. I wish I could answer more at large, but in addition to a thousand other Objects crowding upon me at present, I have had to write my obscure Name nine and twenty thousand times to Obligations and Coupons, which I expect will give me before it is ended a great Name at least, if not a great deal of Money.
I am exceedingly pleased with your thoughts, all but one. You hold up the Idea of restraining from the East: this Idea never will do. America will never consent to any Restriction whatsoever, but will finally insist on a right to trade with every Nation that will trade with her. For God’s sake let us beat down every Idea of Restriction. I am demonstratively certain, it is the Interest of every Power in Europe to take off every restriction from American Trade. It will be longer in this Case before the Trade of America will interfere with that of any Nation, than if it is clogged. Nitimur in vetitum, Semper cupimusque negata. The Idea of the least restraint is a Poison: it will lay a foundation for embroiling Europe and America for ever: it will occasion another horrid War in seven Years—so would a Truce.
The last Letters Hollandoise are very good—go on I pray You.

J.A.

